UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 15-4073


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

LAWRENCE LEO HAWKINS, JR.,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.      Arenda L. Wright Allen,
District Judge. (2:04-cr-00060-AWA-TEM-1)


Submitted:   July 20, 2015                 Decided:   August 13, 2015


Before SHEDD, FLOYD, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Harry Dennis Harmon, Jr., Norfolk, Virginia, for Appellant.
Dana J. Boente, United States Attorney, William D. Muhr,
Assistant  United States  Attorney, Norfolk, Virginia,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

         Lawrence     Leo     Hawkins,     Jr.,     appeals       the    district      court’s

order        imposing     a    24-month      sentence       after        it   revoked       his

supervised release.                Hawkins asserts that the district court

erred        when   it    denied    his    motion     for     a    continuance         of    the

revocation          hearing,      and    also   argues      that        his   status    as    a

Moorish-American            National       divested      the       district      court       of

jurisdiction over him. 1                 Hawkins has also filed a self-styled

“‘Affidavit         of    Sworn    Truth-Supplemental             Appeal’     Brief[,]”      in

which he requests an extension of time to file a memorandum of

law. 2       Finding no error, we affirm.

         We review the district court’s denial of a motion for a

continuance         for   abuse     of    discretion.          See      United   States       v.



         1
        Although Hawkins’ counsel asserts that the issue
pertaining to the motion for a continuance is meritorious, he
asserts that the jurisdictional issue is raised pursuant to
Anders v. California, 386 U.S. 738 (1967), and concedes that the
issue is meritless.   Because we conclude that counsel’s effort
to combine a meritorious claim with a claim conceded to be
lacking in merit does not comport with the Anders framework, see
id. at 744-45 (setting forth procedure to be followed when
counsel finds “case to be wholly frivolous”), we decline to
consider this appeal pursuant to Anders.
         2
       Because Hawkins is represented by counsel who has filed a
merits brief, he is not entitled to file a pro se supplemental
brief. Accordingly, we deny his motion for an extension of time
to file a memorandum of law. See United States v. Penniegraft,
641 F.3d 566, 569 n.1 (4th Cir. 2011) (denying motion to file
pro se supplemental brief because the defendant was represented
by counsel).



                                                2
Copeland, 707 F.3d 522, 531 (4th Cir. 2013).                                A district court

abuses       its     discretion        when       its       denial     of       a    motion     for

continuance         is   “an   unreasoning            and    arbitrary      insistence          upon

expeditiousness          in    the     face       of    a     justifiable           request     for

delay[.]”          Morris v. Slappy, 461 U.S. 1, 11–12 (1983) (internal

quotation marks omitted).                “Even if such an abuse of discretion

is found, the defendant must show that the error specifically

prejudiced his case in order to prevail.”                            Copeland, 707 F.3d at

531 (internal quotation marks and brackets omitted).

       The    district        court    did     not     err    when    it    denied       Hawkins’

motion for a continuance.                    It is undisputed that Hawkins was

provided      the     full     panoply       of   due       process    rights         during    his

federal trial, including that the offenses be proven beyond a

reasonable          doubt.            Thus,       Hawkins’       convictions             provided

sufficient         grounds     for    the     district       court     to    conclude,         by   a

preponderance of the evidence, that Hawkins’ violated the terms

of his supervised release.                   Accordingly, the district court did

not    abuse       its   discretion         when       it    refused       to       continue    the

revocation hearing pending the conclusion of his direct appeal.

See United States v. Spraglin, 418 F.3d 479, 480-81 (5th Cir.

2005) (rejecting appellant’s argument that the district court

abused its discretion in revoking his supervised release based

on    evidence      of   his    state       murder      conviction,         which      was     still

pending on appeal at the time that supervision was revoked);

                                                  3
United States v. Fleming, 9 F.3d 1253, 1254 (7th Cir. 1993)

(“The    conviction   itself,   whether    or   not   an    appeal   is    taken,

provides adequate proof of the violation of state law to justify

revoking probation.”).

     We therefore affirm the district court’s judgment. 3                     We

dispense    with     oral   argument   because       the    facts    and   legal

contentions    are    adequately   presented    in    the   materials      before

this court and argument would not aid the decisional process.



                                                                       AFFIRMED




     3 We agree with counsel that Hawkins’ argument pertaining to
the district court’s jurisdiction over him is meritless. See 18
U.S.C. § 3231 (2012) (“The district courts of the United States
shall have original jurisdiction, exclusive of the courts of the
States, of all offenses against the laws of the United
States.”).



                                       4